       Case 1:20-cv-00975-JAP-CG Document 21 Filed 03/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILTECH TECHNOLOGY, INC., et al.,

             Plaintiffs,

v.                                                     No. CV 20-975 JAP/CG

OSWALD WILSON, et al.,

             Defendants.

           ORDER DENYING EXTENSION OF TIME TO FILE AN ANSWER

      THIS MATTER is before the Court on Defendant Wiltech Energy, LLC’s Answer

to Complaint (the “Answer”), (Doc. 18), filed March 4, 2021. In the Answer, Defendant

Wiltech Energy, LLC asks the Court to “allow an extension in order to retain proper

counsel.”1 Id. Accordingly, the Court construes the Answer as a motion to extend

Defendant Wiltech Energy’s time to answer Plaintiffs’ complaint.

      The Local Rules of Civil Procedure for the District of New Mexico require a

“[m]ovant [to] determine whether a motion is opposed, and a motion that omits recitation

of a good-faith request for concurrence may be summarily denied.” D.N.M.LR-Civ.

7.1(a). Defendant Wiltech Energy, LLC does not indicate whether its request for

additional time to answer the complaint is opposed by Plaintiffs. Therefore, the Court

will deny Defendant Wiltech Energy, LLC’s motion for additional time to answer the

complaint without prejudice.

      IT IS THEREFORE ORDERED that Defendant Wiltech Energy LLC’s Answer to

Complaint, (Doc. 18), which the Court construes as a motion to extend the time to file



1 Defendant Wiltech Energy LLC is a business entity, and thus it is required to retain
counsel in order to proceed in this case. See D.N.M.LR-Civ. 83.7.
      Case 1:20-cv-00975-JAP-CG Document 21 Filed 03/10/21 Page 2 of 2




an answer to the complaint, IS DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Defendant Willtech Energy LLC may refile its

motion for an extension of time to answer, stating good cause for such an extension,

once it seeks concurrence from Plaintiffs in accordance with D.N.M. LR-Civ 7.1(a) by.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
